     Case 1:20-cv-00908-NONE-EPG Document 9 Filed 07/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     RUSSELL S. GRANT,                                 Case No. 1:20-cv-00908-EPG (PC)
12
                         Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                     FOR APPOINTMENT OF PRO BONO
             v.                                        COUNSEL, WITHOUT PREJUDICE
14
     BORGES, et al.,                                   (ECF NO. 4)
15
                         Defendants.
16

17

18           Russell Grant (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action

19   filed pursuant to 42 U.S.C. § 1983.

20           On June 30, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   4). Plaintiff asks for appointment of counsel because he is unable to afford counsel; because his

22   incarceration will greatly limit his ability to litigate; because the issues involved in this case are

23   complex; because Plaintiff has limited access to the law library; because Plaintiff has limited

24   knowledge of the law; because Plaintiff needs counsel to conduct an investigation into certain

25   allegations; because a trial in this case will likely involve conflicting testimony; and because

26   Plaintiff has made repeated efforts to obtain a lawyer.

27           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

28   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952
                                                        1
     Case 1:20-cv-00908-NONE-EPG Document 9 Filed 07/02/20 Page 2 of 2

 1   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 2   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 3   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 4   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 5           Without a reasonable method of securing and compensating counsel, the Court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 9   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

10           The Court will not order appointment of pro bono counsel at this time. The Court has

11   reviewed the record in this case, and at this time the Court is unable to make a determination that

12   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

13   adequately articulate his claims.

14           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

15   pro bono counsel at a later stage of the proceedings.

16           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

17   bono counsel is DENIED without prejudice.

18
     IT IS SO ORDERED.
19

20       Dated:     July 2, 2020                                  /s/
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
